 



Exhibit 10.1
ATLAS ENERGY RESOURCES, LLC
600,000 COMMON UNITS
REPRESENTING CLASS B LIMITED LIABILITY COMPANY INTERESTS
Common Unit Purchase Agreement
May 5, 2008
Atlas America, Inc.
1845 Walnut Street, 10th Floor
Philadelphia, PA 19103
     Atlas Energy Resources, LLC, a Delaware limited liability company (the
“Company”), proposes, subject to the terms and conditions stated herein, to
issue and sell to Atlas America, Inc., a Delaware corporation (the “Investor”),
an aggregate of 600,000 common units (the “Investor Units”) representing Class B
limited liability company interests in the Company (the “Common Units”).
     This is to confirm the agreement between the Company and the Investor
concerning the purchase of the Investor Units from the Company by the Investor.

  1.   Representations, Warranties and Agreements.     (a)   The Company
represents and warrants to, and agrees with, the Investor that:

  (i)   The Company has been duly formed and is validly existing in good
standing as a limited liability company under the Delaware Limited Liability
Company Act (the “Delaware Act”) with full power and authority to enter into and
perform its obligations under this Agreement.     (ii)   The Company has all
requisite power and authority to issue, sell and deliver the Investor Units in
accordance with and upon the terms and conditions set forth in this Agreement
and the LLC Agreement.     (iii)   As of the Closing Date (as defined in
Section 3), the Investor Units will be duly authorized by the Company’s Amended
and Restated Operating Agreement, as amended (the “LLC Agreement”) and, when
issued and delivered to the Investor against payment therefor in accordance with
the terms hereof, will be validly issued, fully paid and non-assessable (except
as such non-assessability may be affected by Section 18-607 of the Delaware
Act).     (iv)   This Agreement has been duly executed and delivered by the
Company.

  (b)   The Investor represents and warrants to, and agrees with, the Company
that:

  (i)   Investor is an “accredited investor,” as such term is defined in Rule
501(a) of Regulation D promulgated under the Securities Act of 1933, as amended
(the “Securities Act”), and the investment by the Investor in the Company is for
its own account and not for the account of others, for investment purposes. The

 



--------------------------------------------------------------------------------



 



      Investor Units are being acquired for its own account, for investment and
with no intention of distributing or reselling such Investor Units or any
portion thereof or interest therein in any transaction which would be a
violation of the securities laws of the United States of America or any state or
foreign country or jurisdiction.

  (ii)   Investor acknowledges and agrees that it has been provided, to its full
satisfaction, with the opportunity to ask questions concerning the terms and
conditions of an investment in the Company and has knowingly and voluntarily
elected instead to rely solely on its own investigation.     (iii)   Investor
acknowledges and agrees that the Investor must bear the economic risk of this
investment indefinitely, that the Investor Units purchased by the Investor
hereunder may not be sold or transferred or offered for sale or transfer by it
without registration under the Securities Act and any applicable state
securities or Blue Sky laws or the availability of exemptions therefrom, and
that the Company has no present intention of registering the resale of any of
such Investor Units.     (iv)   Investor has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Investor Units, and
has so evaluated the merits and risks of such investment. The Investor is able
to bear the economic risk of an investment in the Investor Units and, at the
present time and in the foreseeable future, is able to afford a complete loss of
such investment.     (v)   Investor understands that the Investor Units are
being offered and sold to the Investor in reliance upon specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying upon the truth and accuracy of, and Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings, which are true, correct and complete, of the Investor set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Investor to acquire the Investor Units.     (vi)   Investor
has a substantive pre-existing relationship with the Company and was directly
contacted by the Company or its agents outside of the Company’s concurrent
public offering of common units (the “Public Offering”). The Investor (i) was
not identified or contacted through the marketing of the Public Offering and
(ii) did not independently contact the Company as a result of the general
solicitation by means of the prospectus for the Public Offering.     (vii)  
Investor has all requisite power and authority to purchase the Investor Units,
in accordance with and upon the terms and conditions set forth in this
Agreement.     (viii)   This Agreement has been duly executed and delivered by
the Investor.

     2. Purchase and Sale. Subject to the terms and conditions herein set forth,
the Company agrees to sell to the Investor, and the Investor hereby agrees to
purchase from the Company, at a purchase price of $42.00 per common unit,
600,000 Investor Units.
     3. Delivery and Payment for the Investor Units. Delivery of and payment for
the Investor Units shall be made at 6 p.m., New York City time, on May 5, 2008
(such date and time of

 



--------------------------------------------------------------------------------



 



delivery and payment for the Investor Units being herein called the “Closing
Date”). Delivery of the Investor Units shall be made to the Investor against
payment by the Investor of the purchase price thereof to or upon the order of
the Company by wire transfer payable in same-day funds to an account specified
by the Company.
     4. Condition of Investor’s Obligations. The obligations of the Investor
hereunder, as to the Investor Units, shall be subject, in its discretion, to the
condition that all representations and warranties and other statements of the
Company herein are, at and as of the Closing Date, true and correct, the
condition that the Company shall have performed all of its obligations hereunder
theretofore to be performed, and the closing of the purchase and sale of the
Company’s Common Units pursuant to the underwriting agreement, dated the date
hereof, among the Company, the underwriters named therein and certain other
parties shall have occurred.
     5. Binding Nature of Agreement. This Agreement shall be binding upon, and
inure solely to the benefit of, the Investor and the Company, and their
respective heirs, executors, administrators, successors and assigns, and no
other person shall acquire or have any right under or by virtue of this
Agreement.
     6. Sole Agreement. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the Investor,
with respect to the subject matter hereof.
     7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.
     8. Execution in Counterpart. This Agreement may be executed by any one or
more of the parties hereto in any number of counterparts, each of which shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same instrument.
[SIGNATURES APPEAR ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



     Upon the acceptance hereof by the Investor, this letter and such acceptance
hereof shall constitute a binding agreement between the Investor and the
Company.

                  Very truly yours,    
 
                ATLAS ENERGY RESOURCES, LLC    
 
           
 
  By: 
 
   
 
  Name:
 
   
 
  Title      

Accepted as of the date hereof:
ATLAS AMERICA, INC.

         
By: 
 
 
Name:
 
   
Title
     

 